Citation Nr: 0738017	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
right and left knee disabilities.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee medial meniscectomy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a right hip disability, bilateral hearing loss 
disability, and hepatitis C.  The decision also continued the 
previously assigned 10 percent evaluation for the veteran's 
service-connected left knee disability and increased the 
evaluation of his tinea versicolor from noncompensable to 10 
percent disabling.  The matter also comes on appeal from a 
March 2007 decision of the same RO that granted service 
connection for bilateral hearing loss disability and assigned 
a noncompensable evaluation, effective October 24, 2006.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed right 
hip disability.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran has a current hepatitis C 
diagnosis.

3. The competent clinical evidence of record demonstrates 
that the veteran has demonstrated Level I hearing in both the 
right ear and the left ear.

4.  The competent clinical evidence of record demonstrates 
that the veteran's tinea versicolor is manifested by 
symptomology that affects between 20 and 40 percent of his 
entire body and 20 percent of exposed areas.

5.  The veteran's left knee disability, to include arthritis, 
is manifested by mild instability, pain, limitation of 
extension, and limitation of flexion.


CONCLUSIONS OF LAW

1.  A right hip disability, was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, and is not the proximately 
due to, or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  Hepatitis C was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for an evaluation of 30 percent, but no 
higher, for tinea versicolor have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, Diagnostic Code 
7806, 7813 (2007).

4.  The criteria for a compensable evaluation for bilateral 
ear hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

5.  The criteria for a separate evaluation of 20 percent, but 
no higher, for residuals of a left knee medial meniscectomy, 
based on limitation of extension, effective from July 5, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003, 5014, 5261 (2007);VAOPGCPREC 9-
2004 (September 17, 2004).

6.  The criteria for a separate evaluation of 10 percent, but 
no higher, for residuals of a left knee medial meniscectomy, 
based on limitation of flexion, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5014, 
5260 (2007); VAOPGCPREC 9-2004 (September 17, 2004).

7.  The criteria for entitlement to a separate evaluation of 
10 percent, but no higher, for left knee instability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the March 2007 rating decision 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, such claim 
is now substantiated.  As such, his filing of a notice of 
disagreement as to the March 2007 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  In 
this regard, the May 2007 Statement of the Case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
hearing loss, and included a description of the rating 
formulas under those diagnostic codes.  Thus the appellant 
has been informed of what was needed to achieve higher 
schedular ratings.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for his service-connected bilateral 
hearing loss.

With respect to the veteran's service connection claims and 
claims for an increased evaluation for his tinea versicolor 
and left knee disability, VA satisfied its duty to notify by 
means of a July 2004 and March 2006 letters from the agency 
of original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence, 
requested that he provide any evidence in his possession that 
pertains to his claims, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
or effective date in the event of award of the benefit 
sought.  

The veteran has also been informed of what was needed to 
achieve higher schedular evaluations.  The March 2006 notice 
informed the of type of evidence necessary to achieve a 
higher evaluation.  Moreover, although the March 2006 above 
notice did not set forth the relevant diagnostic codes (DC) 
for the disabilities at issue, this is found to be harmless 
error.  Indeed, the May 2006 Statement of the Case included 
such information, and included a description of the rating 
formula for all possible schedular ratings under those 
diagnostic codes.  As such, the failure to include such 
notice in the VCAA letters did not prejudice the veteran here 
as has been fully informed of what type of evidence needed to 
achieve higher schedular evaluations for the service-
connected disabilities on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although complete notice was not provided to the appellant 
until after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

1.  Service Connection 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

A.  Right Hip Disability

The veteran asserts that service connection is warranted for 
a right hip disability, to include as secondary to his 
service-connected right and left knee disabilities.  In terms 
of an in-service injury or disease, a March 1970 service 
medical record demonstrates that the veteran complained of 
experiencing right hip pain.  However, subsequent service 
medical records, including Reports of Medical Examination 
dated in February 1978 and March 1989, do not demonstrate 
that the veteran was ever diagnosed with a right hip 
disability.

With respect to a current disability, the record reflects 
that the veteran has reported that he has right hip 
arthritis.  However, the objective clinical evidence of 
record fails to demonstrate that he has actually ever been 
diagnosed with right hip arthritis or any other right hip 
condition.  A November 2005 VA orthopedic examination report 
reflects that the examiner examined the veteran's right hip 
and provided the various ranges of motion.  However, although 
the examiner diagnosed the veteran with left hip arthritis, 
there is no evidence that he also diagnosed him with right 
hip arthritis or any other right hip disability.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed right hip 
disability, the Board concludes that an award of service 
connection on either a direct, presumptive, or secondary 
basis is not justified.  Support for this conclusion is found 
in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where 
the Court found that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
right hip disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran has a current right hip disability that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right hip disability, to include 
as secondary to his service-connected right and left knee 
disabilities.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.

2.  Hepatitis C

The veteran also asserts that service connection is warranted 
for hepatitis C.  The veteran's service medical records 
reflect he was hospitalized for hepatitis in October 1975 and 
November 1975.  However, post-service treatment records 
demonstrate that the veteran does not currently have 
hepatitis.  In this regard, a November 2005 VA examination 
report reflects that the veteran underwent laboratory testing 
and that the hepatitis A and C antibodies were negative, the 
hepatitis B surface antigen was negative, and the hepatitis B 
surface antibody was negative.  Further, the examiner stated 
that:

... this veteran was diagnosed with acute 
viral hepatitis back in 1974.  According 
to the serology which I have ordered 
above, his hepatitis C antibody is 
negative making a history of a hepatitis 
C infection unlikely.  He is not having 
any signs or symptoms of acute or chronic 
hepatitis at this point.  His current 
liver function tests are normal.

Likewise, on VA examination in March 2006, the same examiner 
stated that:

... this is the second time I have seen 
this veteran for this condition as there 
was some discrepancy as to the etiology 
of his original hepatitis in 1974.  
According to virology studies above, he 
did not have a viral hepatitis.  Perhaps 
his condition was either medication 
related or due to another physiological 
process that inflames his liver.  
Regardless, he has had not repeat 
symptoms since and his liver function 
test at last check were normal.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current hepatitis C diagnosis, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
hepatitis C disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current hepatitis C disability that is related 
to his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hepatitis C disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.



2.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

In addition, 38 C.F.R. § 4.86 (2007) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.


A.  Bilateral Hearing Loss

The veteran asserts that compensable evaluation is warranted 
for his service-connected bilateral hearing loss disability.  
At the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
October 24, 2006.

In this case, the record reflects that the veteran underwent 
VA audiometric examination in April 2007.  The reported pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
20
20
25
LEFT

40
25
25
25

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ear. 

The veteran also submitted to audiological evaluation in June 
2006 and July 2007.  However, the evaluation report contains 
the uninterpreted results of his pure tone threshold 
evaluation.  The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).
The Board finds that these findings fail to demonstrate that 
a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss disability.  In this 
regard, under the criteria set forth in the 38 C.F.R. § 4.85 
of Rating Schedule, the results of this audiometric 
evaluation reveals that the veteran has Level I hearing in 
both the right and left ear.  In applying these findings to 
Table VII of the Rating Schedule, the Board finds that a 
noncompensable evaluation (0 percent) is warranted. 

Consideration has been given to an increased evaluation under 
the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2007).  As 
stated above, an exceptional pattern of hearing impairment 
exists when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  However,  because the puretone thresholds as 
found on the April 2007 VA examination do not meet the above 
reference requirements, the Board concludes that such 
findings do not represent an exceptional pattern of hearing 
impairment as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) and/or (b) (2007).

Thus, although the veteran asserts that his hearing loss has 
increased in severity, the Board finds that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
bilateral hearing loss disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for 
bilateral hearing loss disability, and the claim must be 
denied.

B.  Tinea Versicolor

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected tinea 
versicolor.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his skin 
disability, on July 7, 2004.  Therefore, the rating period 
for consideration on appeal begins July 7, 2003 one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's tinea versicolor has been rated by the RO under 
the provisions of Diagnostic Code 7813, which pertains to 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris).  Such code instructs that the pertinent 
symptomology be rated as disfigurement of the head, face, or 
neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), 
or dermatitis (DC 7806), depending upon the predominant 
disability.

Under Diagnostic Code 7806, a 10 percent rating is assigned 
where at least 5 percent, but less than 20 percent, of the 
entire body is affected, or at least 5 percent, but less than 
20 percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

In this case, the record reflects that on VA examination in 
October 2004, the veteran reported that he had had a rash of 
the flank, back, side, and under his arms for 10 to 15 years.  
According to the veteran, the course was constant, but there 
were times when the lesions spread.  The veteran further 
indicated that he used a topical sulfur cream on an as needed 
basis, which helped with the appearance but did not improve 
the itching.  He denied using corticosteroid, 
immunosuppressive drugs or light therapy.  On physical 
examination, the examiner reported that the veteran's low 
back exhibited several areas of erythematous macules with 
defined associated fine scales.  The underarms and proximal 
medial upper arms exhibited similar patches and macules of 
erythema with a fine scale.  The head, face, neck, chest, 
abdomen, genitalia, hands, and legs were absent of the 
condition in question.  The examiner further stated that 
approximately 20 percent of the back and 20 percent of the 
upper extremity was affected and that it was amounted to 0 
percent of exposed body and approximately 6 percent of total 
body involvement.

On VA examination in November 2005, the veteran again 
reported that his skin condition, which was manifested by 
localized pain and itching, was constant with intermittent 
flare-ups and that he had tried sulfur shampoos which helped.  
He also denied using antifungal creams or other remedies and 
reported that he had not used any immunosuppressive therapy.  
On physical examination, the examiner reported that the 
veteran had some red, brown, and white small oval patches on 
his chest and back consistent with tinea versicolor that 
compromised 0 percent of his exposed skin and 2.5% of his 
entire body.

A private July 2006 treatment record reflects that the 
examiner noted a rash on the veteran's chest, back, and arms 
that was best characterized as urticarial.  The examiner 
reported that the rash covered 40 percent of the veteran's 
body.

On VA examination in August 2006, the examiner reported that 
the veteran had a generalized scattered, blotchy, 
erythematous rash that was consistent with tinea versicolor 
along his back, chest, abdomen, and parts of his upper 
extremities bilaterally and that the skin was generally dry 
and scaly.  The examiner indicated that 0 percent of the 
veteran's exposed skin was affected and 20 percent of his 
entire body.  However, the examiner also noted that the 
veteran's skin condition could vary in its percentages of 
skin exposure, depending on the weather and other factors and 
that his percentages were the best approximation of its 
activity at that moment.  

In weighing the clinical findings of record, the Board finds 
that the veteran's tinea versicolor symptomology, which 
affects between 20 and 40 percent of his entire body and/or 
20 percent of exposed areas, more nearly approximates the 
criteria for a 30 percent evaluation (which is awarded when 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected), than that of a 10 percent 
evaluation (which is awarded when at least 5 percent, but 
less than 20 percent, of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected).  An evaluation in excess of 30 percent is not 
warranted as the evidence does not demonstrate that more than 
40 percent of the veteran's entire body or exposed areas are 
affected or that he requires constant or near-constant 
systemic therapy.

In conclusion, in light of the clinical findings of record, 
the Board finds that the 30 percent disability evaluation 
granted in this decision will adequately compensate the 
veteran for his tinea versicolor disability.  The Board has 
resolved all reasonable doubt in the veteran's favor and has 
considered whether a higher evaluation can be granted under 
other potentially applicable diagnostic codes.  However, the 
preponderance of the evidence is against assignment of a 
higher evaluation.

C.  Left Knee

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected left knee 
disability.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his left knee 
disability, on July 7, 2004.  Therefore, the rating period 
for consideration on appeal begins July 7, 2003 one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

The record reflects that the veteran's disability has been 
rated analogous to osteomalacia under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014.  Osteomalacia is rated analogous to 
degenerative arthritis that is rated based on limitation of 
motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5014 
(2007).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2007).  A 20 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
The normal range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2007).

In this case, the record reflects that the knee is the only 
joint involved in the veteran's service-connected left knee 
disability.  Therefore, an increased, 20 percent evaluation 
is not warranted under Diagnostic Code 5003 under the 
criteria based on the involvement of two or more major or 
minor joints or joint groups.
Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination 
in July 2006, and experiences limitation of motion, 
Diagnostic Codes 5260 and 5261 are for consideration.  

Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  Under this Code, a 10 percent evaluation is 
warranted for extension that is limited to 10 degrees.  In 
order to achieve a 20 percent evaluation, the evidence of 
record must demonstrate extension that is limited to 15 
degrees.  In this case, the record reflects that on VA 
examination in October 2004 and November 2005, the veteran's 
right knee extension was shown to be full (zero degrees).  On 
private examination on July 5, 2006, the veteran's extension 
was shown to be between 10 and 15 degrees.  On VA examination 
in September 2006, his extension was between 5 and 10 
degrees.  In view of the clinical findings of record that 
show that the veteran's left knee extension is limited by as 
much as 15 degrees, the Board finds that a separate 20 
percent evaluation is warranted under Diagnostic Code 5261, 
effective July 5, 2006.  The veteran is not entitled to an 
evaluation in excess of 20 percent as there is no evidence 
that the veteran's left knee extension is limited to 20 
degrees

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, which has been acknowledged and confirmed 
by examiners.  However, the Board notes that on VA 
examination in September 2006, the examiner reported that 
after repetitive use, the veteran's left knee range of motion 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance.  Thus, the Board finds that the above 
indicated additional functional impairment due to pain, 
including on use, is already contemplated in the currently 
assigned 20 percent disability evaluation.  Further, there 
has been no demonstration by competent clinical evidence of 
record that the additional functional impairment due to pain, 
including on use, is comparable to the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5261.

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate flexion that is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees.  In this case, the record reflects that on VA 
examination in October 2004 and July 2006, the veteran had 
flexion to 100 degrees.  On VA examination in November 2005, 
the veteran's left knee flexion was measured at 50 degrees 
without pain and 60 degrees of total motion.  The examiner 
also indicated that following repetitive use, the veteran's 
left knee flexion decreased to 30 degrees of total motion.  
On VA examination in September 2006, the examiner reported 
that the veteran could flex to 90 degrees total and had pain 
free range of motion to 70 degrees.  

In weighing the clinical evidence of record, the Board is 
mindful of the November 2005 VA examination report, in which 
the examiner indicated that following repetitive use, the 
veteran's left knee flexion decreased to 30 degrees of total 
motion, which corresponds to a 20 percent evaluation.  
However, when evaluating the overall disability picture as it 
pertains to the veteran's limitation of flexion (including 
the clinical findings both before and after the November 2005 
examination report which demonstrate noncompensable levels of 
flexion), the Board finds that the symptomology more nearly 
approximates the criteria for a noncompensable evaluation 
under Diagnostic Code 5260.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, which has been acknowledged and confirmed 
by examiners.  Further, as discussed above, although the 
November 2005 VA examiner reported that the veteran's range 
of flexion was additionally limited by pain following 
repetitive use (to 30 degrees of total motion), the September 
2006 VA examiner reported that after repetitive use, the 
veteran's left knee range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
Thus, in resolving all reasonable doubt in the veteran's 
favor, the Board, based on the objective findings of 
noncompensable limitation flexion, taken together with the 
findings of pain and additional functional limitation, in 
applying the principles set forth in Deluca and 38 C.F.R 
§§ 4.40 and 4.45, finds that a 10 percent evaluation for 
limitation of flexion is warranted.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the left knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

In the present case, as discussed above, the medical evidence 
of record demonstrates that the veteran is entitled to a 20 
percent evaluation for his limitation of left knee extension, 
from July 5, 2006, and a 10 percent evaluation for his 
limitation of left knee flexion.  Thus, because the evidence 
of record demonstrates that the veteran experiences 
compensable levels of limitation of flexion and extension, 
the Board finds that the assignment of separate evaluations 
for limitation of flexion and extension of the left knee is 
appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion 
provides that a claimant who has arthritis and instability of 
the knee may, in some circumstances, be rated separately 
under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-
98.  

In this case, the Board, after a review of the evidence of 
record, concludes that the veteran is entitled to a separate 
evaluation based on instability.  In this regard, on VA 
examination in October 2004, the veteran denied experiencing 
instability.  However, he did report that hat he occasionally 
felt that his knee was misplaced and/or "out of whack" and 
that he used a brace.  Similarly, on VA examination in 
November 2005, the veteran reported that he had constant, 
chronic instability and that he wore a neoprene over-the-
counter left knee brace.  On physical examination, the 
examiner reported that the veteran's left knee was unstable 
to both anterior and posterior drawer tests.  Likewise, on VA 
examination in September 2006, the veteran indicated that his 
left knee would give out on him when he got up from a 
standing position and after prolonged activity.  On physical 
examination, the examiner reported that the veteran's knee 
was stable, but that he guarded significantly throughout the 
exam.

Having established that a separate evaluation is warranted 
for left knee instability under Diagnostic Code 5257, the 
Board concludes that the aforementioned symptomatology more 
nearly approximates the criteria for a 10 percent evaluation, 
which represents mild instability.  In reaching this 
conclusion, the Board observes that on VA examination in 
November 2005, the veteran reported that he experienced 
constant, chronic instability and that the examiner found 
that the knee was unstable on testing.  However, on 
subsequent examination in September 2006, the examiner 
reported that the veteran's knee was stable on examination.  
Thus, in light of the veteran's subjective reports of 
constant, chronic instability and the objective findings 
which show that he wears a knee brace, guards his left knee, 
and both has and has not demonstrated instability on physical 
examination, the Board, in resolving all benefit of doubt in 
the veteran's favor, finds that such symptomology more nearly 
approximates the 10 percent evaluation, which represents mild 
instability.  The veteran is not entitled to a higher 
evaluation as 10 percent as there is no objective evidence of 
record that his symptomology is moderate in severity.

In conclusion, in light of the clinical findings of record, 
the Board finds that the 20 percent evaluation for limitation 
of extension, the 10 percent evaluation for limitation of 
flexion, and the 10 percent evaluation for instability 
awarded in this decision will adequately compensate the 
veteran for his service-connected residuals of a left knee 
medial meniscectomy.  The Board has resolved all reasonable 
doubt in the veteran's favor and has considered whether 
higher evaluations can be granted under other potentially 
applicable diagnostic codes.  However, the preponderance of 
the evidence is against assignment of higher evaluations.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2007).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right and left 
knee disabilities is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for tinea versicolor is granted, subject to the applicable 
law governing the award of monetary benefits.

Entitlement to an evaluation of 20 percent, but no higher, 
for left knee limitation of extension, from July 5, 2006, is 
granted, subject to the applicable law governing the award of 
monetary benefits.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for left knee limitation of flexion is granted, 
subject to the applicable law governing the award of monetary 
benefits.

Entitlement to a separate evaluation of 10 percent, but no 
higher, for left knee instability is granted, subject to the 
applicable law governing the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


